Case 3:17-cv-01884-RDM Document 50 Filed 09/09/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NICHOLAS F. BELLEZZA,

Plaintiff :
V. : 3:17-CV-1884
: (JUDGE MARIANI)
TERRANCE DUFFY, M.D.,
Defendant
ORDER

AND NOW, THIS Gry DAY OF SEPTEMBER, 2020, upon de novo review of
Chief Magistrate Judge Schwab’s Report and Recommendation (“R&R”) (Doc. 42),
Plaintiff's Objections thereto (Doc. 43), and all other relevant documents, IT IS HEREBY
ORDERED THAT:
1. The R&R (Doc. 42) is ADOPTED for the reasons set forth therein and in this Court's
accompanying memorandum opinion.
2. Defendant’s Objections (Doc. 43) are OVERRULED for the reasons set forth in this
Court’s accompanying memorandum opinion.
3. Defendant's Motion to Strike Plaintiff's Letter Filed on October 18, 2019 (Doc. 46) is
DENIED. Plaintiffs letter to the Court (Doc. 45) is largely repetitive of his Objections
and, although the letter offers no additional information to support Plaintiff's claims of

residency in 2017 in Florida, the Court finds it unnecessary to strike this letter from a

pro se Plaintiff merely attempting to further bolster his claims.
Case 3:17-cv-01884-RDM Document 50 Filed 09/09/20 Page 2 of 2

4. Plaintiffs “Motion to Dismiss Defendant’s Letter Filed and Dated on 10/23/2019”
(Doc. 48), requesting that Defendant's Motion to Strike (Doc. 46) be dismissed, is
DENIED.

9. Plaintiffs second Amended Complaint (Doc. 40) is DISMISSED for lack of subject
matter jurisdiction.

6. The Clerk of Court is directed to CLOSE this case.

   

 

| ch hlats
Robert D. Mariani

United States District Judge
